Citation Nr: 0322250	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to an increased evaluation for service-
connected chondromalacia of the right knee, currently rated 
10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected chondromalacia of the left knee, currently rated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel

REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If the following have not already 
been associated with the claims file, 
obtain all the veteran's medical records 
from the Columbia, South Carolina VA 
Medical Center, dating from May 1991 to 
the present.  Request all notes, 
diagnostic summaries, consults, lab 
findings, imaging results, and 
procedures.

2.  If the veteran completes the proper 
release forms as requested in May 2003 VA 
correspondence, obtain treatment records 
from the health care provider(s) 
identified by the veteran as having 
treated his right ankle disorder since 
1993, and/or his knees since 2000.  

3.  Thereafter, schedule the veteran for 
a VA orthopedic examination to determine 
the nature and etiology of any right 
ankle disorder, and the nature and extent 
of any chondromalacia.  Advise the 
veteran that another knee examination is 
required because the last examiner failed 
to provide all of the information 
requested by the Board in September 2000.  
The claims folder must be made available 
to the examiner and it must be reviewed 
in connection with the examination.  The 
examiner must provide a separate 
evaluation for each knee, and address all 
disabling aspects of chondromalacia in 
each knee.  This specifically includes 
any limitation of motion, crepitance, 
swelling, instability, laxity, loss of 
standing strength or endurance, and 
incoordination.  Range of motion should 
be expressed in degrees of pain-free 
motion in flexion and extension, and the 
amount of reduced range degree of motion 
due to pain.   

Further, for each knee, the examiner must 
address the effect that chondromalacia 
has on the veteran's ordinary activity 
and how it impairs him functionally, 
particularly in the work place, and 
specifically, the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination. 

Finally, the orthopedist must opine 
whether it is at least as likely as not 
that a current right ankle disorder is 
due to service.  In this regard, the 
examiner should note that the service 
medical records document only a single 
instance where the appellant complained 
of right ankle pain.  That incident 
occurred in September 1976, and the pain 
lasted one day in duration.  At 
separation from active duty the 
appellant's lower extremities were 
clinically evaluated as normal.  

A complete rationale must accompany any 
opinion offered.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





